                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BORDER CITY USA, INC.,

      Plaintiff,                                      Case No. 19-cv-10610
                                                      Hon. Matthew F. Leitman
v.

UNITED STATES OF AMERICA, et al.,

     Defendants
__________________________________________________________________/

ORDER (1) DISMISSING COMPLAINT (ECF #1) WITHOUT PRJEUDICE
   DUE TO LACK OF SUBJECT-MATTER JURSIDICTION AND (2)
  DENYING MOTION FOR TERMPORARY RESTRAINING ORDER
                      (ECF #5) AS MOOT

      Plaintiff Border City, USA, Inc. “is in the business of importing and exporting

food products to and from Canada.” (Compl. at ¶10, ECF #1 at Pg. ID 3.) In this

action, Border City alleges that it is unable to ship food products from the United

States into Canada at this time because (1) the Canadian government “delisted”

Border City from that government’s list of improved importers (see id. at ¶26, ECF

#1 at Pg. ID 6; Affidavit of Ricken Shah at ¶¶ 18, 24, ECF #1 at Pg. ID 16-17) and

(2) Defendants “delisted” Border City from “its export license with the United States

Department of Agriculture.” (Id. at ¶¶ 28, 34-44, ECF #1 at Pg. ID 7-10.)

      In both the Complaint and an emergency motion for a temporary restraining

order and/or preliminary junction, Border City seeks to restore its ability to ship food

                                           1
 
products into Canada. It therefore asks the Court to “enter an injunctive order

[reinstating its] listing and export license [with the United States] and restraining

[Defendants] from delisting and otherwise precluding [Border City] from sending

its product to Canada.” (Id. at Pg. ID 11-12.) Border City has not asked the Court

to require the Canadian government to reinstate its import privileges or to take any

other action. (See Border City Reply Br., ECF #11 at Pg. ID 214.)

      As the Court has previously explained:

             “Federal courts have limited jurisdiction, and [] can only
             exercise the powers vested in [them] by the Constitution
             and statute.” Heartwood, Inc. v. Agpaoa, 628 F.3d 261,
             266 (6th Cir. 2010). Federal courts also “have an
             independent obligation to investigate and police the
             boundaries of [their] own jurisdiction.” Id. (internal
             quotation marks omitted). This duty “requires” a federal
             court to raise jurisdiction issues “when [it] see[s] them.”
             Id.

             A federal court has subject-matter jurisdiction over a civil
             action only if, among other things, the plaintiff has Article
             III standing to bring the action. See Zurich Ins. Co. v.
             Logitrans, Inc., 297 F.3d 528, 534 (6th Cir. 2002)
             (“Without Article III standing, the district court lacked
             subject-matter jurisdiction over the entire case.”) “To
             establish standing under Article III, a plaintiff must show:
             ‘(1) it has suffered an ‘injury in fact’ that is (a) concrete
             and particularized[,] and (b) actual or imminent, not
             conjectural or hypothetical; (2) the injury is fairly
             traceable to the challenged action of the defendant; and (3)
             it is likely, as opposed to merely speculative, that the
             injury     will    be    redressed     by     a     favorable
             decision.’” Heartwood, 628 F.3d at 266 (quoting Friends
             of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S.
             167, 180-81, (2000)).
                                          2
 
(Show Cause Order, ECF #12 at Pg. ID 234.)

      At a hearing on Border City’s emergency motion, and in two subsequent

written orders, the Court raised serious concerns about whether it has subject-matter

jurisdiction over this action. (See Orders, ECF ## 8, 12.) The Court has questioned

both whether “Border City’s claimed injury is fairly traceable to Defendants’ actions

[and whether] Border City’s requested relief would likely redress its claimed injury.”

(Id. at Pg. ID 235.) More specifically, the Court was not persuaded that even if it

granted Border City all of the requested relief in this action (i.e., an order requiring

Defendants to relist Border City as an approved exporter to Canada) that Border

Could would “be permitted to ship food products into Canada because the Canadian

government’s import ban would still be in place.” (Id.) Thus, it was not clear to the

Court that it could grant any relief that would cure Border City’s claimed injury (the

inability to ship food products into Canada).

      The Court has given Border City multiple opportunities to cure this

deficiency. First, it asked Border City questions in an effort to establish subject-

matter jurisdiction at the hearing on Border City’s emergency motion. It then

directed Border City to address the subject-matter jurisdiction question in a reply

brief further supporting Border City’s request for a preliminary injunction. (See

Order, ECF #8 at Pg. ID 203, 205.) Finally, the Court entered a show cause order in

which it provided Border City “one additional opportunity” to establish the Court’s
                                           3
 
subject-matter jurisdiction. (Show Cause Order, ECF #12 at Pg. ID 232.) In the

show cause order, the Court specifically asked Border City to “identify and apply

the relevant legal principles concerning Article III standing and [to] cite case law

supporting any claim by Border City that it has Article III standing here (including

cases finding Article III standing under similar circumstances, if possible).” (Id. at

Pg. ID 237.)

      Border City filed its response to the show cause order on March 26, 2019.

(See ECF #13.) In that response, Border City neither acknowledged the applicable

test for Article III standing nor attempted to apply that test. Moreover, Border City

has not cited a single case related to Article III standing, much less a case that found

standing under circumstances resembling those here. Border City has therefore

failed to “identify and apply the relevant legal principles concerning Article III

standing.” (Show Cause Order, ECF #12 at Pg. ID 237.)

      Instead, Border City spent the vast majority of its response describing the

numerous statutes that the Defendants allegedly violated. (See ECF #13 at Pg. ID

244-52.) But showing an alleged statutory violation is not the same thing as

establishing Article III standing. Border City’s lengthy statutory discussion thus

does not cure the standing deficiency identified by the Court.

      For all of these reasons, Border City has not persuaded the Court that it has

subject-matter jurisdiction over this action. Accordingly, the Court (1) DISMISSES


                                           4
 
Border City’s Complaint (ECF #1) WITHOUT PREJUDICE due a lack of subject-

matter jurisdiction and (2) DENIES Border City’s motion for a temporary

restraining order and/or preliminary injunction (ECF #5) as MOOT.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: April 15, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 15, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764 




                                       5
 
